IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRANCH BANKING AND TRUST                              No. 67123
                COMPANY, SUCCESSOR-IN-
                INTEREST TO COLONIAL BANK BY
                ACQUISITION OF ASSETS FROM THE
                FDIC AS RECEIVER FOR COLONIAL
                BANK, A NORTH CAROLINA
                                                                        FILED
                BANKING CORPORATION                                      MAY 1 1 2016
                ORGANIZED AND IN GOOD
                STANDING UNDER THE LAWS OF
                NORTH CAROLINA,
                Appellant,
                vs.
                SIMON LAVI, AN INDIVIDUAL,
                Respondent.

                                 ORDER OF REVERSAL AND REMAND
                            This is an appeal from a district court order awarding attorney
                fees and costs in an action to recover on a guaranty. Eighth Judicial
                District Court, Clark County; Valerie Adair, Judge.
                            Respondent initially joined with his codefendants in
                employing two law firms to defend the action. Over a year later, he hired
                separate attorneys to represent his interests because of a conflict of
                interest with his codefendants. Thereafter, he successfully sought writ
                relief from this court, which resulted in a favorable judgment in the
                underlying action, and the district court then granted his request for
                attorney fees and costs.
                            Appellant contends that the district court did not adequately
                address the Brunzell v. Golden Gate National Bank, 85 Nev. 345, 349, 455
P.2d 31, 33 (1969), factors in awarding respondent $300,400 in attorney
                fees and $16,828.74 in costs. It specifically contends that the work
                performed by respondent's first two law firms were not reasonable because
SUPREME COURT
        OF
     NEVADA
                respondent had asserted to the court that he had fired those attorneys on
(0) 1947A
                                                                                  Rig7.3
                the ground that they did not "adequately or appropriately defend{] his
                interests and . . . failed to raise legitimate claims and defenses."
                             The district court awarded respondent his attorney fees based
                on the guaranty's clause allowing the prevailing party reasonable attorney
                fees, which requires the district court to determine the reasonableness of
                the requested attorney fees. The district court also awarded respondent
                his costs under NRS 18.020, and such costs must also be reasonable. See
                NRS 18.005. While the district court stated that it considered the
                reasonableness of the requested attorney fees under the Brunzell factors
                and reduced the award of attorney fees by $25,092, it is unclear from the
                record before us why the court determined that amount was unreasonable
                or even which attorneys had incurred that amount. Without any analysis
                regarding which fees or costs are reasonable or what the $25,092 reduction
                applied to, we cannot adequately review the award of attorney fees and
                costs.   See Logan v. Abe, 131 Nev., Adv. Op. 31, 350 P.3d 1139, 1143-44
                (2015) (explaining that this court reviews an award of attorney fees and an
                award of costs for an abuse of discretion). Therefore, we reverse the award
                of attorney fees and costs and remand this matter to the district court to
                determine the reasonableness of the fees and costs incurred by each
                attorney that represented respondent.
                             It is so ORDERED.


                                            /         fre..in
                                          Hardesty


                                                                                       J.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I907A
                cc:   Hon. Valerie Adair, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Sylvester & Polednak, Ltd.
                      Schwartz Flansburg PLLC
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   3
(0) 1947A e